CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1840V
                                         UNPUBLISHED


    GWENDOLYN LOVE,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: February 27, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION AWARDING DAMAGES1

       On November 30, 2018, Gwendolyn Love filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (GBS) as a
result of receiving the influenza (flu) vaccine on December 10, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 22, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her GBS. On February 26, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$155,000.00. Proffer at 1. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $155,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

GWENDOLYN LOVE,                              )
                                             )
               Petitioner,                   )       No. 18-1840V
                                             )       Chief Special Master
       v.                                    )       Brian H. Corcoran
                                             )       ECF
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On November 30, 2018, petitioner filed a petition seeking compensation under the

Vaccine Act for Guillain-Barre Syndrome (GBS) that she claimed occurred within the

Table timeframe following a flu vaccine. On January 21, 2020, respondent conceded that

entitlement to compensation was appropriate under the terms of the Vaccine

Act. Thereafter, on January 22, 2020, the Special Master issued a Ruling on Entitlement,

finding that petitioner was entitled to vaccine compensation for a GBS Table injury.

       Respondent proffers that based on the evidence of record, petitioner should be

awarded $155,000.00. This amount represents all elements of compensation to which

petitioner is entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4).

Petitioner agrees.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

       A lump sum payment of $155,000.00 in the form of a check payable to
       petitioner, Gwendolyn Love. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GABRIELLE M. FIELDING
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Linda S. Renzi
                                                     LINDA S. RENZI
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
Dated: February 26, 2020                             Tel.: (202) 616-4


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.